DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/30/2021 has been entered. Claims 26-29 and 36-39 remain pending in the application. 

Claim Objections
Claims 37-39 are objected to because of the following informalities:  
Claims 37-39 are listed as “New” but they were previously presented in the 08/30/2021 claim set. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-29 and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 26 and 36 recite that the processor is configured to “receive two or more non-overlapping images” in step (a). However, the images are not used in any of the subsequent steps (b)-(e). If in step d, the measurements are derived by processing the images (similar to claim 36, step e)), it should be made clear. 
Claim 36 recites that the processor is configured to “derive measurements of one or more of a spinal alignment …” in step (d) and “process the received non-overlapping images to derive measurements of one or more of a spinal alignment …” in step (e). Because step (e) repeats deriving measurements of one or more of a spinal alignment… as recited in (d), the relationship between the steps is unclear. It is unclear whether the measurements are derived two times in both steps (d) and (e).
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 26-29 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Copf et al (US 20130131486), hereinafter Copf, in view of Bright et al (US 20070276296), hereinafter Bright, and Merchant (US 20110071437), hereinafter Merchant, and Weiss et al (US 8014575), hereinafter Weiss, and Brett et al (US 20090297012), hereinafter Brett.

Regarding claim 26, Copf teaches a system (a computer 44, a data storage device 45 [0146], the computer program [0029], [0146], [0204]. The computer 244, a data storage device 245 [0203]; Figs. 8-9, 24) for producing geometric data (geometric data for “a configuration of the implant which ensures this optimum relative position of the vertebrae” [0029]; “an optimum implant configuration.  This is indicated by broken lines in FIG. 8 that are directed to specific boxes of the sets SET26 and SET30.” [0147]; “an optimum fusion implant 220.  This is indicated by a broken line in FIG. 24 that is directed to one specific box of the set SET240." [0204], Fig. 24. The “specific boxes of the sets SET26 and SET30” and SET240 are geometric data) describing an optimized (optimum [0029], [0147], [0204]) spinal fusion geometric configuration (“optimum relative position of the vertebrae” [0029]; “optimum fusion implant 220.” [0204], Figs. 24; 28b) at a spine level selected to receive spinal fusion (“make a proposal for an optimum fusion implant 220.” [0204], Figs. 24; 28b; S6, Fig. 10; S227, Fig. 25), for use during spine surgery or during pre-operative planning (“The planning module 56 simulates the effect that would be achieved by inserting different implants at a particular location of the patient's spine" [0152]; Fig. 9; “a forecast” [0204]), comprising a processor (a computer 44, [0146]. The computer 244, [0203]; Figs. 8-9, 24) wherein the processor is configured to:
(a) receive two or more images of a spine (“the patient individualizing module 46 has access to...images of the patient's spine in different spine positions” [0149]; Fig. 9. "In a first step Because this disclosure of [0191] indicates that “If the patient carries a plumbline while the images are taken,” it is clear that the plumb line serves as “an absolute reference in the images… to determine the exact orientation of the vertebrae in 3D space.”  This determination of the exact orientation of the vertebrae in 3D space is possible because a plumb line is a weight suspended from a string used as a vertical reference line pointing to the center of gravity, and therefore the angle(s) between the vertebrae and the vertical will be determined if the plumb line is in the image(s));
 (b) assess a current captured and registered vertebral body (“determining the geometry of an intervertebral disc compartment” [0085]; “the geometry of the intervertebral disc compartment, which corresponds to the intervertebral disc compartment of the compromised segment of the patient” [0088]) and a target vertebral body (“mean geometry” [0088]-[0089]) geometry (“[0085] The method may comprise the step of determining the geometry of an intervertebral disc compartment, which is located within the compromised spine segment, by performing the following steps: [0086] (a) accessing a database in which geometries of intervertebral disc compartments of other persons are stored; [0087] (b) identifying other persons having intervertebral disc compartments which have a similar geometry as corresponding intervertebral disc compartments of the patient in non-compromised spine segments, wherein the similarity is determined by an algorithm; [0088] (c) from the persons identified in step (b), using 
(c) a four point template (254, Fig. 26, [0209]-[0211]) taken from the captured and registered vertebral body (“For the compromised intervertebral disc compartment it is necessary to determine also the length L of the trapezoid 254, because this defines the length an implant 220 to be inserted should have. To this end the algorithm used by the computer determines the length L of the trapezoid 254 by using additional geometrical information obtained from the detected edges. For example, the front end of the trapezoid 254 having a diameter d.sub.1 is determined such that it is aligned with a front edge 256 of the lower vertebra V2. The rear end of the trapezoid 254 having a diameter d.sub.2 is determined such that it coincides with the rear point 250 on the upper vertebra V1.” [0211]);
(d) derive measurements of one or more of a spinal and a range of motion (“a dotted line 76, a broken line 78 and a solid line 80 are shown that represent the pivoting angles in the inclined, reclined and neutral position, respectively” [0172], Figs. 15-16; “the range of motion” [0225]; Fig. 17) at a spine level (89, Fig. 19 [0180]) selected to receive spinal fusion surgery (“At the beginning of the forecast step S7, the surgeon varies one or more of the parameters that are displayed. FIG. 19 shows the graphic display of FIG. 18, but with two additional black circles which represent modifications that have been input by the surgeon, perhaps with a view to the statistical data displayed with curve 89. The black circles represent a modified range of motion which may be accomplished by a particular prosthesis whose pivotal range of motion is 
(e) utilize the derived measurements to calculate an optimized spinal fusion geometric configuration (“the optimum configuration of the implant” [0023]; “optimum relative position of the vertebrae” [0029]; “a fusion implant 220 that fits best” [0199], Fig. 28b) for a target spine level ("This makes it possible to take into account a larger segment of the spine, because also the specific mobility of the vertebrae further away from the implant may have a significant impact on the optimum configuration of the implant, for example with regard to tapering angles in the case of fusion implants," [0023]. “In the case of fusion implants the correct position of the vertebrae to be fused is crucial for the success of the surgery, and the computer program proposes a configuration of the implant which ensures this optimum relative position of the vertebrae.  The parameters defining the fusion implant configuration may include length and the diameter at one or more axial positions." [0029]. “The computer program may even be capable, if desired, to make a proposal for an optimum implant configuration.  This is indicated by broken lines in FIG. 8 that are directed to specific boxes of the sets SET26 and SET30.” [0147]: Figs. 8-9. "The surgeon should be able to select, for a particular compromised intervertebral disc compartment, from a set of differently sized implants a fusion implant 220 that fits best into the 

While Copf teaches the cervical plumb line device (“the plumbline” [0191]), Copf does not teach the particular structural features associated with the three arms:
(1) a first radiopaque arm having a first radiopaque arm first end and a second radiopaque arm end wherein the first radiopaque arm end is configured to engage a surface of a patient at a first location, 
(2) a variable length second radiopaque arm with a second radiopaque arm first end and a second radiopaque arm second end configured to engage a surface of the patient at a second location, wherein the second radiopaque arm rotatably extends from the first radiopaque arm, and
 (3) a third radiopaque arm having a connection end connected to the first radiopaque arm.
However, in the vertebrae measurements field of endeavor, Bright discloses a goniometer (10, Fig. 1) for measuring flexibility and associated method, measuring the cervical range of motion of a patient ([0028]), which is analogous art. Bright teaches that the cervical plumb line device (“goniometer 10” [0033], “the level member 20” [0050]; Figs. 1, 6; “a plumb-bob, laser level or inclinometer may be incorporated into the level member 20 to accurately orient the goniometer 10…the level member 20 has been described as being arranged to be used with the goniometer 10 in order to ensure portions of the goniometer 10 are aligned horizontally or vertically with respect to the ground 26" [0050]) comprises 
 Once aligned, the healthcare provider may read the position of the alignment line 74 on the scale 18 to discern the angular orientation between the first arm 12 and second arm 14.” [0048]. Fig. 6. Note that aligning the first arm with the spine as disclosed in [0048], Fig. 6, is seen as engaging a surface of a patient. Also, during the alignment, the first arm end is configured to engage a surface of a patient because it is capable to make a contact with a surface of a patient), 
a second arm (“arm 14” [0038]; Figs. 1, 6) with a second arm first end (“end 68" [0036]; Fig. 1) and a second arm second end (“end 72" [0036]; Fig. 1)  configured to engage a surface of the patient at a second location (“another body portion 96… the second arm 14 is properly aligned with the body portion 96” [0047], Fig. 6. Note that aligning the second arm with the body portion as disclosed in [0047], Fig. 6, is seen as engaging a surface of a patient. Also, during the alignment, the second arm end is configured to engage a surface of a patient because it is capable to make a contact with a surface of a patient), wherein the second arm rotatably extends from the first arm (“The healthcare provider may then adjust the second arm 14 by pivoting the second arm 14 about first arm 12 until the second arm 14 is placed into alignment with another body portion 96” [0047], Fig. 6), and
a third arm (“the level member 20” [0038]; Figs. 1, 6) having a connection end (“cavity 76 defined by the body 58” [0043]; Figs. 1, 5-6) connected to the first arm (“The body 58 
Therefore, based on Bright’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Copf to have the cervical plumb line device that comprises a first arm having a first arm first end and a second arm end wherein the first arm end is configured to engage a surface of a patient at a first location, a second arm with a second arm first end and a second arm second end configured to engage a surface of the patient at a second location, wherein the second arm rotatably extends from the first arm, and a third arm having a connection end connected to the first arm, as taught by Bright, in order to facilitate aligning one of the arms of the goniometer with a body portion oriented in the vertical direction, which is a hardware implementation of the system taught by Copf to facilitate the aligning (Bright: [0005]).
Copf modified by Bright further does not teach that arms are radiopaque and a variable length second radiopaque arm.
However, in the orthopedic measurements field of endeavor, Merchant discloses an apparatus for measuring anatomic angles, which is analogous art. Merchant teaches that arms are radiopaque (“long-armed 14-inch goniometers.  These are most frequently made of metal” [0008]. Note that metal is radiopaque) and a variable length second radiopaque arm (“the method to allow extension and contraction of one or both arms … by affixing thin, tubular, telescoping metal sleeves to one or both arms.” Abstract, Figs. 1, 4. “In FIG. 1 telescoping sleeves 15 are affixed to arm 10" [0029]).
Therefore, based on Merchant’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further 
While Copf teaches processing the received images (“the algorithm used by the computer determines the length L of the trapezoid 254 by using additional geometrical information obtained from the detected edges." [0211]), Copf modified by Bright and Merchant further does not teach that the processor is configured to receive two or more non-overlapping images of a spine. 
However, in the neuroaxis imaging field of endeavor, Weiss discloses automated neuroaxis (brain and spine) imaging with iterative scan prescriptions, analysis, reconstructions, labeling, surface localization and guided intervention, which is analogous art. Weiss teaches that the processor (40, Fig. 1, Col. 6, l. 54-66) is configured to receive two or more non-overlapping images of a spine (“the diagnostic imaging system 12 may produce an upper cervical-thoracic sagittal image 32 and a lower thoracic-lumbar sagittal image 34,… a thoracic lumbar sagittal image should be understood to mean a sagittal image which includes a representation of the bottom (inferior) portion of the spine, while the term cervical thoracic sagittal image should be understood to mean a sagittal image which includes a representation of the top (superior) portion of the spine." Fig. 1; Col. 6, l. 54-66.);
to process the received non-overlapping images (“DICOM (i.e., Digital Imaging and Communications in Medicine) ASSIST images of the cervical thoracic (top half), and thoracic lumbar (bottom half) spine are first input into MATLAB 7 (The Math Works, Inc., Natick, 
Therefore, based on Weiss’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Copf, Bright, and Merchant to have the processor that is configured to receive two or more non-overlapping images of a spine; to process the received non-overlapping images, as taught by Weiss, in order to facilitate automated spine imaging by correctly identifying and labeling the spine using a processor (Weiss: Col. 6, l. 54-66). ). In the combined invention of Copf, Bright, and Merchant, processing the received non-overlapping images includes the processing as taught by Copf ([0211]).

While Copf teaches a four point template (254, Fig. 26) taken from the captured and registered vertebral body ([0209]-[0211]), Copf modified by Bright, Merchant, and Weiss further does not teach that the processor is configured to compare a four point template for a vertebral body endplate taken from the captured and registered vertebral body to a four point template for a target geometry. 
However, in the vertebrae imaging field of endeavor, Brett discloses methods of and system for detection and tracking of osteoporosis, which is analogous art. Brett teaches that the processor is configured to compare a template  (“template” [0061]) for a vertebral body endplate taken from the captured and registered vertebral body (“an image of the target vertebra” [0042]; “the vertebra” [0095]) to a template (“the shape” [0095]) for a target geometry (“Thus, because the deformable statistical template has been used to detect and annotate the vertebra, a parameterization of the vertebral shape may be determined from optimized fit of this template. 
Therefore, based on Brett’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Copf, Bright, Merchant, and Weiss to have the processor that is configured to compare a four point template for a vertebral body endplate taken from the captured and registered vertebral body to a four point template for a target geometry, as taught by Brett, in order to facilitate automated spine imaging by correctly identifying and labeling the spine using a processor (Brett: Col. 6, l. 54-66). In the combined invention of Copf, Bright, Merchant, Weiss, and Brett, a template is a four point template.

Regarding claim 27, Copf modified by Bright, Merchant, Weiss, and Brett teaches the system of claim 26.
 Copf teaches that the processor is configured to receive configuration parameters from a user ("enabling a user to change the position of at least one of the vertebrae of the spine model;" [0034]. "FIG. 27 is a sagittal digital X-ray image of three adjacent vertebrae of the patient's spine in which the surgeon is prompted to enter an absolute reference value for the length of the diagonal through one of the vertebrae;" [0118]. "In an optional next step S3 degeneration parameters are assigned to compromised spine segments or their vertebrae.  The patient individualizing module prompts to this end the user to assign degeneration parameters to those vertebrae or intervertebral disks that are degenerated.  In FIG. 13 this is illustrated by input fields 62 in which the surgeon can input the degeneration parameters for those structures that he considers degenerated." [0166]. “Again, the surgeon may be prompted by the computer program 

Regarding claim 28, Copf modified by Bright, Merchant, Weiss, and Brett teaches the system of claim 26.
 Copf teaches that the processor is configured to analyze the calculated geometric configuration and recommending a surgical approach (“The computer program may even be capable, if desired, to make a proposal for an optimum implant configuration.  This is indicated by broken lines in FIG. 8 that are directed to specific boxes of the sets SET26 and SET30.” [0147]: Figs. 8-9.   "A forecast module 54 allows the variation of certain parameters, in particular those parameters that are affected by inserting a particular implant.  The forecast module 54 then simulates, by accessing the analytical module 50, what the effects of the parameter change are on the remaining parameters.  Preferably these effects are graphically displayed so that the user can immediately understand how the patient's spine will react on any changes that may be brought about by changing one or more parameters." [0151], Fig. 9. “The computer program may also include a planning module 56 which has access to an implant database 58 containing data of all available implants and components, for example data relating to the components that have been described above with reference to FIGS. 4 to 7.  The planning module 56 simulates the effect that would be achieved by inserting different implants at a particular location of the patient's spine and comprises an assessment module which assesses whether the effect resulting from inserting the various implants are positive or negative." [0152], Fig. 9. "In a next step S7 the effect of parameter modifications is forecast.  If the interaction between adjacent vertebrae is 

Regarding claim 29, Copf modified by Bright, Merchant, Weiss, and Brett teaches the system of claim 26.
 Copf teaches that the processor is configured to receive and process one or more of non-image patient data (“patient related data” [0149]) and additional images ("A patient individualizing module 46 determines parameters of the spine of the patient 42.  To this end the patient individualizing module 46 has access to a patient's database 48 that contains images of the patient's spine in different spine positions and also patient related data such as age, sex, height and body mass index.  The patient individualizing module 46 analyzes the images of the patient's spine and determines various parameters describing the patient's spine using a parametric spine model that will be described in more detail further below." [0149]. "If for three 

Regarding claim 36, Copf teaches a system (a computer 44, a data storage device 45 [0146], the computer program [0029], [0146], [0204]. The computer 244, a data storage device 245 [0203]; Figs. 8-9, 24) for producing geometric data (geometric data for “a configuration of the implant which ensures this optimum relative position of the vertebrae” [0029]; “an optimum implant configuration.  This is indicated by broken lines in FIG. 8 that are directed to specific boxes of the sets SET26 and SET30.” [0147]; “an optimum fusion implant 220.  This is indicated by a broken line in FIG. 24 that is directed to one specific box of the set SET240." [0204], Fig. 24. The “specific boxes of the sets SET26 and SET30” and SET240 are geometric data) describing an optimized (optimum [0029], [0147], [0204]) spinal fusion geometric configuration (“optimum relative position of the vertebrae” [0029]; “optimum fusion implant 220.” [0204], Figs. 24; 28b) at a spine level selected to receive spinal fusion (“make a proposal for an optimum fusion implant 220.” [0204], Figs. 24; 28b; S6, Fig. 10; S227, Fig. 25), for use during spine surgery or during pre-operative planning (“The planning module 56 simulates the effect that would be achieved by inserting different implants at a particular location of the patient's spine" [0152]; Fig. 9; “a forecast” [0204]), comprising a processor (a computer 44, [0146]. The computer 244, [0203]; Figs. 8-9, 24) wherein the processor is configured to:

(b) assess a current captured and registered vertebral body (“determining the geometry of an intervertebral disc compartment” [0085]; “the geometry of the intervertebral disc compartment, which corresponds to the intervertebral disc compartment of the compromised segment of the patient” [0088]) and a target vertebral body (“mean geometry” [0088]-[0089]) geometry (“[0085] The method may comprise the step of determining the geometry of an intervertebral disc compartment, which is located within the compromised spine segment, by performing the following steps: [0086] (a) accessing a database in which geometries of intervertebral disc compartments of other persons are stored; [0087] (b) identifying other persons having intervertebral disc compartments which have a similar geometry as corresponding intervertebral disc compartments of the patient in non-compromised spine segments, wherein the similarity is determined by an algorithm; [0088] (c) from the persons identified in step (b), using the geometry of the intervertebral disc compartment, which corresponds to the intervertebral disc compartment of the compromised segment of the patient, to compute a mean geometry; [0089] (d) determining an implant that will, if inserted into the intervertebral disc compartment of the 
(c) a four point template (254, Fig. 26, [0209]-[0211]) taken from the captured and registered vertebral body (“For the compromised intervertebral disc compartment it is necessary to determine also the length L of the trapezoid 254, because this defines the length an implant 220 to be inserted should have. To this end the algorithm used by the computer determines the length L of the trapezoid 254 by using additional geometrical information obtained from the detected edges. For example, the front end of the trapezoid 254 having a diameter d.sub.1 is determined such that it is aligned with a front edge 256 of the lower vertebra V2. The rear end of the trapezoid 254 having a diameter d.sub.2 is determined such that it coincides with the rear point 250 on the upper vertebra V1.” [0211]);
(d) derive measurements of one or more of a spinal and a range of motion (“a dotted line 76, a broken line 78 and a solid line 80 are shown that represent the pivoting angles in the inclined, reclined and neutral position, respectively” [0172], Figs. 15-16; “the range of motion” [0225]; Fig. 17) at a spine level (89, Fig. 19 [0180]) selected to receive spinal fusion surgery (“At the beginning of the forecast step S7, the surgeon varies one or more of the parameters that are displayed. FIG. 19 shows the graphic display of FIG. 18, but with two additional black circles which represent modifications that have been input by the surgeon, perhaps with a view to the statistical data displayed with curve 89. The black circles represent a modified range of motion which may be accomplished by a particular prosthesis whose pivotal range of motion is limited by a particular choice of components, as it has been explained above with reference to FIGS. 3 to 7. The forecast module 54 now forecasts, using the spine model applied by the analytical module 50, how this modified range of motion will affect the range of motions of the 
(e) process the received images to derive measurements of one or more of a spinal alignment (“aligned with a front edge 256 of the lower vertebra V2." [0211], Fig. 26) and a range of motion at a spine level (“the range of motion” Fig. 17; [0225]) selected to receive spinal fusion surgery (“All parameters such as pivotal angles or the positions of the centers of motions may then be given relative to the reference direction determined by the plumbline or the level.” [0191]; “the algorithm used by the computer determines the length L of the trapezoid 254 by using additional geometrical information obtained from the detected edges.  For example, the front end of the trapezoid 254 having a diameter d.sub.1 is determined such that it is aligned with a front edge 256 of the lower vertebra V2." [0211], Fig. 26; "the computer distributes the angle change among the neighboring vertebrae in proportion to the range of motion that has been determined before for these vertebrae.  The range of motion is defined as the difference between the pivotal angles for maximum extension and maximum flexion, as it has been explained above with reference to FIG. 17." [0225]); and
(f) utilize the derived measurements to calculate an optimized spinal fusion geometric configuration (“the optimum configuration of the implant” [0023]; “optimum relative position of the vertebrae” [0029]; “a fusion implant 220 that fits best” [0199], Fig. 28b) for a target spine level ("This makes it possible to take into account a larger segment of the spine, because also the specific mobility of the vertebrae further away from the implant may have a significant impact 
Copf does not teach that the cervical plumb line device comprises one or more radiopaque arms.
However, in the vertebrae measurements field of endeavor, Bright discloses a goniometer for measuring flexibility and associated method, measuring the cervical range of motion of a patient ([0028]), which is analogous art. Bright teaches that the cervical plumb line device (“goniometer 10” [0033]; Figs. 1, 6) comprises 
the cervical plumb line device comprises one or more arms (“arm 12” [0038], Figs. 1, 6;  “arm 14” [0038]; Figs. 1, 6).
Therefore, based on Bright’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Copf to have the cervical plumb line device comprises one or more arms, as 
Copf modified by Bright further does not teach that arms are radiopaque.
However, in the orthopedic measurements field of endeavor, Merchant discloses an apparatus for measuring anatomic angles, which is analogous art. Merchant teaches that arms are radiopaque (“long-armed 14-inch goniometers.  These are most frequently made of metal” [0008]. Note that metals are radiopaque) and a variable length second radiopaque arm (“the method to allow extension and contraction of one or both arms … by affixing thin, tubular, telescoping metal sleeves to one or both arms.” Abstract, Figs. 1, 4. “In FIG. 1 telescoping sleeves 15 are affixed to arm 10" [0029]).
Therefore, based on Merchant’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Copf and Bright to have radiopaque arms, as taught by Merchant, in order to provide means for extending and contracting the length of one or both arms and to improve the clarity of the plumb device image on the X-ray image by using arms made of metal so that the arms are clearly visible because metals are radiopaque thereby improving the utility of the device.

While Copf teaches processing the received images (“the algorithm used by the computer determines the length L of the trapezoid 254 by using additional geometrical information obtained from the detected edges." [0211]), Copf modified by Bright and Merchant further does 
However, in the neuroaxis imaging field of endeavor, Weiss discloses automated neuroaxis (brain and spine) imaging with iterative scan prescriptions, analysis, reconstructions, labeling, surface localization and guided intervention, which is analogous art. Weiss teaches that the processor (40, Fig. 1, Col. 6, l. 54-66) is configured to receive two or more non-overlapping images of a spine (“the diagnostic imaging system 12 may produce an upper cervical-thoracic sagittal image 32 and a lower thoracic-lumbar sagittal image 34,… a thoracic lumbar sagittal image should be understood to mean a sagittal image which includes a representation of the bottom (inferior) portion of the spine, while the term cervical thoracic sagittal image should be understood to mean a sagittal image which includes a representation of the top (superior) portion of the spine." Fig. 1; Col. 6, l. 54-66.);
to process the received non-overlapping images (“DICOM (i.e., Digital Imaging and Communications in Medicine) ASSIST images of the cervical thoracic (top half), and thoracic lumbar (bottom half) spine are first input into MATLAB 7 (The Math Works, Inc., Natick, Mass.) for digital image processing” Col. 8, l. 63 – Col. 9, l. 9; “input spine images”; 102, Fig. 2).
Therefore, based on Weiss’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Copf, Bright, and Merchant to have the processor that is configured to receive two or more non-overlapping images of a spine; to process the received non-overlapping images, as taught by Weiss, in order to facilitate automated spine imaging by correctly identifying and labeling the spine using a processor (Weiss: Col. 6, l. 54-66). In the 
While Copf teaches a four point template (254, Fig. 26) taken from the captured and registered vertebral body ([0209]-[0211]), Copf modified by Bright, Merchant, and Weiss further does not teach that the processor is configured to compare a four point template for a vertebral body endplate taken from the captured and registered vertebral body to a four point template for a target geometry. 
However, in the vertebrae imaging field of endeavor, Brett discloses methods of and system for detection and tracking of osteoporosis, which is analogous art. Brett teaches that the processor is configured to compare a template  (“template” [0061]) for a vertebral body endplate taken from the captured and registered vertebral body (“an image of the target vertebra” [0042]; “the vertebra” [0095]) to a template (“the shape” [0095]) for a target geometry (“Thus, because the deformable statistical template has been used to detect and annotate the vertebra, a parameterization of the vertebral shape may be determined from optimized fit of this template. Therefore, the shape … of the vertebra may be compared to that of a universe of normal and pathological vertebrae.” [0095]. The “normal vertebrae” is a target geometry [0095]).
Therefore, based on Brett’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Copf, Bright, Merchant, and Weiss to have the processor that is configured to compare a four point template for a vertebral body endplate taken from the captured and registered vertebral body to a four point template for a target geometry, as taught by Brett, in order to facilitate automated spine imaging by correctly identifying and labeling the 

Regarding claim 37, Copf modified by Bright, Merchant, Weiss, and Brett teaches the system of claim 36.
 Copf teaches that the processor is configured to receive configuration parameters from a user ("enabling a user to change the position of at least one of the vertebrae of the spine model;" [0034]. "FIG. 27 is a sagittal digital X-ray image of three adjacent vertebrae of the patient's spine in which the surgeon is prompted to enter an absolute reference value for the length of the diagonal through one of the vertebrae;" [0118]. "In an optional next step S3 degeneration parameters are assigned to compromised spine segments or their vertebrae.  The patient individualizing module prompts to this end the user to assign degeneration parameters to those vertebrae or intervertebral disks that are degenerated.  In FIG. 13 this is illustrated by input fields 62 in which the surgeon can input the degeneration parameters for those structures that he considers degenerated." [0166]. “Again, the surgeon may be prompted by the computer program to modify the suggestions made by the algorithm.” [0211] “As a matter of course, the surgeon may be able to discard this proposal immediately and replace the proposed implant 220 by another implant that he deems more suitable.” [0220]).

Regarding claim 38, Copf modified by Bright, Merchant, Weiss, and Brett teaches the system of claim 36.
 Copf teaches that the processor is configured to analyze the calculated geometric configuration and recommending a surgical approach (“The computer program may even be 

Regarding claim 39, Copf modified by Bright, Merchant, Weiss, and Brett teaches the system of claim 36.
 Copf teaches that the processor is configured to receive and process one or more of non-image patient data (“patient related data” [0149]) and additional images ("A patient individualizing module 46 determines parameters of the spine of the patient 42.  To this end the patient individualizing module 46 has access to a patient's database 48 that contains images of the patient's spine in different spine positions and also patient related data such as age, sex, height and body mass index.  The patient individualizing module 46 analyzes the images of the patient's spine and determines various parameters describing the patient's spine using a parametric spine model that will be described in more detail further below." [0149]. "If for three different spine positions, for example neutral, inclined and reclined, images are taken both in a sagittal and a coronal plane, both sets of images allow to determine the orientation of the vertebrae.  By comparing the orientations determined from the sagittal and the coronal images, the accuracy can be improved, because two statistically independent measurements have been carried out." [0188]).



Response to Arguments
                                                         
Applicant's arguments filed 11/20/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brett.

Response to the 35 U.S.C. §103 rejection arguments on pages 6-7 of the REMARKS.
Claims 26-29 and 36-39
The Applicant argues that “Bright et al. discloses a goniometer for measuring flexibility and an associated method. The goniometer measures the range of motion of a patient. Merchant discloses an apparatus for measuring anatomic angles. Nothing in Copf et al., alone or in combination with Bright et al. and/or Merchant, teaches or suggests a system for producing geometric data from . that includes a cervical plumb line device comprising three radiopaque arms as claimed by Applicant. Weiss is directed to an automated neuroaxis system and has been cited for the proposition that the processor is configured to receive two or more non-overlapping images of a spine that are input into MATLAP7 for digital processing. The processing of Weiss is substantially different than the processing described by Applicant in the specification in, for example paragraphs [0097] and [0098]” (Page 6). This argument is moot because the rejections of independent claims 26 and 36 and respective dependent claims are made in view of Brett. Copf teaches a system for producing geometric data from images that includes a cervical plumb line device while Bright teaches three radiopaque arms as stated in the rejection of claim 26 above. Weiss teaches that the processor is configured to receive two or more non-overlapping images of a spine (“the diagnostic imaging system 12 may produce an upper cervical-thoracic sagittal image 32 and a lower thoracic-lumbar sagittal image 34,… a thoracic lumbar sagittal 
Additionally, not all features of paragraphs [0097] and [0098] are in the claims. In particular, paragraph [0097] discloses “(2) based on this comparison, generating specific instructions as to the amount of rotation, anterior disc height, posterior disc height, or listhetic offset that would need to be added to the fusion construct to achieve the target. The geometric formulae that are used would compare the superior edge of the inferior vertebral body of a spinal level to the inferior edge of the superior vertebral body of the level, and derives measurements of angulation (lordosis), ADH, PDH, and listhetic offset of the level from the "capture/register" process, then calculates the differences relative to a target configuration. Instructions to the user in terms of additional geometric changes to make could be expressed in terms of additional lordosis, ADH, PDH, and/or listhetic offset to add to the fusion construct.” Additionally, paragraph [0098] discloses a formula for additional lordosis.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AB/Examiner, Art Unit 3793              


/YI-SHAN YANG/Primary Examiner, Art Unit 3793